DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Response to Amendment
Claims 1-19 are pending in the Amendment filed 01/24/2022. 
The prior art rejections of record are withdrawn in view of Applicant’s amendments and newly cited reference to Banerjee et al. (US 20060046490 A1), which is more applicable than previously applied Shinoda et al. (WO 2017061229 A1) to the amended claims and claims 16-19. 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited reference to Banerjee et al. (US 20060046490 A1), as set forth below. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Banerjee et al. (US 20060046490 A1) discloses a composition for polishing a substrate comprising “barrier layer material (e.g., tantalum nitride and tantalum) and low-k dielectric layer materials (e.g., Black Diamond.RTM., in relation to metal (e.g., copper) and PETEOS dielectric materials” [para. 0059], and comprising colloidal silica [claim1, claim 7], a chelator comprising an organic compound having an amino group or acid group [claim 11], a salt including potassium persulfate [claim 12], deionized water [claim 1, Tables 1b-5], a corrosion inhibitor including benzotriazole [para, 0087], and at a pH between 5 and 11 [para. 0085; claim 7, Table 4 and 5]. 
Banerjee discloses the “composition and associated methods of this invention are effective for CMP of substrates comprised of various metals, including, but not limited to, tantalum, titanium, tungsten, copper, noble metals, and alloys thereof” [para. 0097], and in particular, “nitride of titanium, and oxynitride of titanium, a nitride of tantalum”[claim 17], but fails to explicitly disclose polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy.
However, Wang discloses polishing compositions and methods for polishing cobalt films [Abstract], comprising:
[0047] In most CMP processes, it is desirable that a polishing composition (slurry) can polish multiple films (metals, dielectrics, etc.) at the same time, and at varying polishing rates. The ratio of the polishing rates of different materials polished by the slurry is known as the selectivity of the slurry. For example, a Cu slurry may need to polish Cu films at high MRRs and Ta/TaN films at low (and near to zero) MRRs. Such a Cu slurry would be called a Cu selective slurry (selective to Cu removal vs. Ta/TaN). This example shows that the inventive polishing compositions discussed in this disclosure can also be used for polishing other materials such as TiN, Ti, Ta, TaN, SiN, TEOS, polysilicon (poly-Si) with different selectivity to Co films. The polishing composition here contains silica abrasive, RRE, azole based corrosion inhibitor, and acid additives as pH adjuster, with all components having pKa in 1-18 range, and with pH of the slurry in the range of 7-12.
Wang further teaches that azole based corrosion inhibitor may include benzotriazole [Table 4], and that the acid additives as pH adjuster, which does not act as a corrosion inducing agent, includes citric acid [Table 3].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of polishing substrates comprising TiN or TaN as a barrier layer, of Banerjee, to include applying the composition to substrates comprising TiN, TaN, or Cobalt as a barrier layer, of Wang, because compositions comprising benzotriazole and citric acid are effect cobalt corrosion inhibitors, as taught by Wang [Table 3-4, para. 0047]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 20060046490 A1).
1. Banerjee discloses a chemical mechanical polishing composition [Abstract; claim 1, “fluid composition”], comprising:
(A) >= 0.10 wt.-% to < 4.00 wt.-% of inorganic particles 
[claim 1, “abrasive materials”; claim 7, “abrasive is colloidal silica suspended in the fluid composition and present in an amount between 0.5% and 20% by weight”, which substantially overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range],
(B) >= 0.10 wt.-% to < 0.90 wt.-% of at least one organic compound comprising an amino group and/or at least one acid group (Y)
[claim 11, “the chelator is selected from ethylenediaminetetracetic acid, N-hydroxyethylethylenediaminetriacetic acid, nitrilotriacetic acid, diethylenetriaminepentacetic acid, ethanoldiglycinate, glycine, tricine, citric acid”; para. 0090, “When present, a chelating agent is usually present in a concentration of about 0.1 weight % to about 2 weight % of the total weight of the slurry”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range], 
(C) >= 0.20 wt.-% to < 0.90 wt.-% of potassium persulfate,
[claim 12, “ a salt selected from ammonium persulfate, potassium persulfate, potassium sulfite, potassium carbonate, ammonium nitrate, potassium hydrogen phthalate, a salt of hydroxylamine, or any combination thereof”; para. 0093, “for example between about 0.04% to about 1%, of the total weight of the fluid composition, or alternatively based on the total weight of the slurry”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range],
(D) >= 95.00 wt.-% to < 99.58 wt.-% of an aqueous medium
[claim 1, “water”; Tables 1-b through Table 5, “Deionized Water: Balance”, which includes multiple examples within the claimed range],
(E) >=0.01 wt.-% to <0.50 wt.-% of at least one corrosion inhibitor
[para. 0087, “Suitable corrosion inhibitors that may be added to the slurry composition include, for example, 1,2,4-triazole, benzotriazole, 6-tolylytriazole, tolyltriazole derivatives, 1-(2,3-dicarboxypropyl) benzotriazole…typically from 1 to about 5000 ppm”; converts to a range of 0.0001 to 0.5 wt.%, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range], and
(K) >=0.01 wt.-% to < 1.50 wt.-% of at least one additive,
[para. 0082, “water-miscible solvents, surfactants, pH adjusting agents, acids, corrosion inhibitors, fluorine-containing compounds, chelating agents, non-polymeric nitrogen-containing compounds, and salts”; 
para. 0084, “surfactant compounds, if present in the slurry composition, may be present in a concentration of about 0.0001 weight % to about 1.5 weight % in one embodiment”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range; 
para. 0094, “a biocide is usually present in a concentration of about 0.001 weight % to about 0.1 weight % of the total weight of the slurry”]
wherein the chemical mechanical polishing composition has a pH of  >= 8.5 to < 11.0
[para. 0085, “usually adjusted to pH 5 to 11”; claim 7, “pH of the fluid composition is between about 7 to about 10.5”; each of which encompass or substantially overlap the claimed range], and
wt.-% is based on a total weight of the chemical mechanical polishing composition [claim 1, all citations above];
wherein the chemical mechanical polishing composition is for polishing a substrate comprising cobalt and/or a cobalt alloy and TiN and/or TaN [para. 0059].
Banerjee fails to disclose a singular embodiment comprising each claimed component, and therefore fails to anticipate claim 1. However, Banerjee discloses each claimed component may be present in the disclosed polishing composition, and further may be present in concentrations that render obvious each claimed range by either encompassing or substantially overlapping the claimed ranges (see ranges above and MPEP 2144.05). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a polishing composition that comprises each of the disclosed components within the disclosed concentration ranges, of Banerjee, in order to form a polishing composition that is particularly useful for metal CMP applications, as taught by Banerjee [Abstract]. 
Banerjee discloses the composition is for polishing a substrate comprising “barrier layer material (e.g., tantalum nitride and tantalum) and low-k dielectric layer materials (e.g., Black Diamond.RTM., in relation to metal (e.g., copper) and PETEOS dielectric materials” [para. 0059], but fails to explicitly disclose polishing a substrate comprising:
cobalt and/or a cobalt alloy.
However, as claim 1 is directed a composition/product, this limitation is interpreted as intended use of the composition and therefore of no patentable weight. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See MPEP § 2114. 
2. Banerjee discloses a chemical mechanical polishing composition, comprising:
(A) >=10 wt.-% to < 4.00 wt.-% of inorganic particles
[claim 1, “abrasive materials”; claim 7, “abrasive is colloidal silica suspended in the fluid composition and present in an amount between 0.5% and 20% by weight”, which substantially overlaps the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range],
(B) >=0.10 wt.-% to < 0.90 wt.-% of at least one organic compound comprising an amino group and/or at least one acid group (Y)
[claim 11, “the chelator is selected from ethylenediaminetetracetic acid, N-hydroxyethylethylenediaminetriacetic acid, nitrilotriacetic acid, diethylenetriaminepentacetic acid, ethanoldiglycinate, glycine, tricine, citric acid”; para. 0090, “When present, a chelating agent is usually present in a concentration of about 0.1 weight % to about 2 weight % of the total weight of the slurry”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range], 
(C) >=20 wt.-% to < 0.90 wt.-% of potassium persulfate
[claim 12, “ a salt selected from ammonium persulfate, potassium persulfate, potassium sulfite, potassium carbonate, ammonium nitrate, potassium hydrogen phthalate, a salt of hydroxylamine, or any combination thereof”; para. 0093, “for example between about 0.04% to about 1%, of the total weight of the fluid composition, or alternatively based on the total weight of the slurry”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range],
(D) > 95.00 wt.-% to < 99.58 wt.-% of an aqueous medium
[claim 1, “water”; Tables 1-b through Table 5, “Deionized Water: Balance”, which includes multiple examples within the claimed range],
(E) > 0.01 wt.-% to < 0.50 wt.-% of at least one corrosion inhibitor
[para. 0087, “Suitable corrosion inhibitors that may be added to the slurry composition include, for example, 1,2,4-triazole, benzotriazole, 6-tolylytriazole, tolyltriazole derivatives, 1-(2,3-dicarboxypropyl) benzotriazole…typically from 1 to about 5000 ppm”; converts to a range of 0.0001 to 0.5 wt.%, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range], and
(K) > 0.01 wt.-% to < 1.50 wt.-% of at least one additive
[para. 0082, “water-miscible solvents, surfactants, pH adjusting agents, acids, corrosion inhibitors, fluorine-containing compounds, chelating agents, non-polymeric nitrogen-containing compounds, and salts”; 
para. 0084, “surfactant compounds, if present in the slurry composition, may be present in a concentration of about 0.0001 weight % to about 1.5 weight % in one embodiment”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range; 
para. 0094, “a biocide is usually present in a concentration of about 0.001 weight % to about 0.1 weight % of the total weight of the slurry”],
wherein wt.-% is based on a total weight of the chemical mechanical polishing composition [claim 1, all citations above], and 
wherein the chemical mechanical polishing composition has a pH of >= 8.5 to <= 10.0
[para. 0085, “usually adjusted to pH 5 to 11”; claim 7, “pH of the fluid composition is between about 7 to about 10.5”; both of which encompass the claimed range], and 
wherein the chemical mechanical polishing composition is for a substrate comprising cobalt and/or a cobalt alloy and TiN and/or TaN [para. 0097, “composition and associated methods of this invention are effective for CMP of substrates comprised of various metals, including, but not limited to, tantalum, titanium, tungsten, copper, noble metals, and alloys thereof”; claim 17, “nitride of titanium, and oxynitride of titanium, a nitride of tantalum”].
Banerjee fails to disclose a singular embodiment comprising each claimed component, and therefore fails to anticipate claim 1. However, Banerjee discloses each claimed component may be present in the disclosed polishing composition in concentrations that render obvious each claimed range (see ranges above and MPEP 2144.05). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a polishing composition that comprises each of the disclosed components within the disclosed concentration ranges, of Banerjee, in order to form a polishing composition that is particularly useful for metal CMP applications, as taught by Banerjee [Abstract]. 
Banerjee discloses the “composition and associated methods of this invention are effective for CMP of substrates comprised of various metals, including, but not limited to, tantalum, titanium, tungsten, copper, noble metals, and alloys thereof” [para. 0097], and in particular, “nitride of titanium, and oxynitride of titanium, a nitride of tantalum”[claim 17]. but fails to explicitly disclose polishing a substrate comprising:
cobalt and/or a cobalt alloy.
However, as claim 1 is directed a composition/product, this limitation is interpreted as intended use of the composition and therefore of no patentable weight. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See MPEP § 2114. 
Banerjee fails to disclose a singular embodiment comprising each claimed component, and therefore fails to anticipate claim 1. However, Banerjee discloses each claimed component may be present in the disclosed polishing composition in concentrations that render obvious each claimed range (see ranges above and MPEP 2144.05). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a polishing composition that comprises each of the disclosed components within the disclosed concentration ranges, of Banerjee, in order to form a polishing composition that is particularly useful for metal CMP applications, as taught by Banerjee [Abstract]. 
3. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, which comprises > 0.30 wt.-% to < 0.70 wt.-% of potassium persulfate (C) [claim 12, “ a salt selected from ammonium persulfate, potassium persulfate, potassium sulfite, potassium carbonate, ammonium nitrate, potassium hydrogen phthalate, a salt of hydroxylamine, or any combination thereof”; para. 0093, “for example between about 0.04% to about 1%, of the total weight of the fluid composition, or alternatively based on the total weight of the slurry”, which encompasses the claimed range and is sufficient to support a case of prima facie obviousness of the claimed range].
4. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, wherein the inorganic particles (A) are colloidal inorganic particles [claim 1, “abrasive materials”; claim 7, “abrasive is colloidal silica”].
5. Modified Banerjee discloses the chemical mechanical polishing composition of claim 4, wherein the colloidal inorganic particles are colloidal silica particles [claim 1, “abrasive materials”; claim 7, “abrasive is colloidal silica”].
6. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, wherein the at least one organic compound (B) is a non-polymeric compound with a molecular weight below 600 g/mol [claim 11, “the chelator is selected from ethylenediaminetetracetic acid, N-hydroxyethylethylenediaminetriacetic acid, nitrilotriacetic acid, diethylenetriaminepentacetic acid, ethanoldiglycinate, glycine, tricine, citric acid”].
7. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, wherein the at least one acid group (Y) of the at least one organic compound (B) is selected from the group consisting of carboxylic acid [claim 11, “glycine, tricine, citric acid”], sulfonic acid and phosphonic acid.
8. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, wherein the at least one organic compound (B) is selected from the group consisting of amino acids [claim 11, “glycine, tricine, citric acid”], substituted ethylenediamine [claim 11, “ethylenediaminetetracetic acid, N-hydroxyethylethylenediaminetriacetic acid”] and polycarboxylic acids [claim 11, “nitrilotriacetic acid”].
9. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, wherein the at least one organic compound (B) is selected from the group consisting of glycine, glutamic acid, aspartic acid, ethylenediaminetetraacetic acid, diethylene triamine pentaacetic acid, cysteic acid, aminotris(methylenephosphonic acid), diethylenetriamine penta(methylene phosphonic acid), ethylenediamine tetra(methylene phosphonic acid), malonic acid, citric acid [claim 11, “the chelator is selected from ethylenediaminetetracetic acid, N-hydroxyethylethylenediaminetriacetic acid, nitrilotriacetic acid, diethylenetriaminepentacetic acid, ethanoldiglycinate, glycine, tricine, citric acid”].] and tartaric acid [para. 0086, “tartaric acid”]. 
10. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, wherein the aqueous medium is de-ionized water claim 1, “water”; Tables 1-b through Table 5, “Deionized Water: Balance”].
11. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, wherein the at least one corrosion inhibitor (E) is selected from the group consisting of imidazole, benzimidazole, benzotriazole, 4-(dimethylamino) benzoic acid, terephthalic acid, isophthalic acid, 6,6',6" - (1,3,5-triazine-2,4,6-triyltriimino)trihexanoic acid, phenyltetrazole, N- lauroylsarcosine, 4-dodecylbenzene sulfonic acid, phosphoric acid C6-C10 alkyl ester, polyaspartate and mixtures and salts thereof [para. 0087, “benzotriazole”].
12. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, wherein the at least one additive (K) is selected from the group consisting of surfactants (F) [para. 0084], biocides (H) [para. 0094], pH adjusting agents [para. 0082], buffer substances [para. 0067, 0082], stabilizers and friction reducing agents.
16. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, wherein the chemical mechanical polishing composition has a pH of = 8.5 to < 10.0 [para. 0085, “usually adjusted to pH 5 to 11”; claim 7, “pH of the fluid composition is between about 7 to about 10.5”; each of which encompass or substantially overlap the claimed range].
Banerjee further discloses multiple examples having a pH within the claimed range [Table 2 and Table 4].
18. Modified Banerjee discloses the chemical mechanical polishing composition of claim 1, wherein the chemical mechanical polishing composition has a pH of = 8.5 to < 9.0 [para. 0085, “usually adjusted to pH 5 to 11”; claim 7, “pH of the fluid composition is between about 7 to about 10.5”; each of which encompass or substantially overlap the claimed range]. 
Banerjee further discloses multiple examples having a pH within the claimed range [Table 2 and Table 4].

Claims 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 20060046490 A1), as applied to claims 1-12, 16, and 18 above, and further in view of Wang et al. (US 20160068710 A1).
13. Modified Banerjee discloses a process for chemical mechanical polishing of a substrate comprising (i) cobalt and/or (ii) a cobalt alloy and (iii) TiN and/or TaN [para. 0097, claim 17], the process comprising contacting the substrate with the chemical mechanical polishing composition of claim 1 [see rejection of claim 1 above].
Banerjee discloses the “composition and associated methods of this invention are effective for CMP of substrates comprised of various metals, including, but not limited to, tantalum, titanium, tungsten, copper, noble metals, and alloys thereof” [para. 0097], and in particular, “nitride of titanium, and oxynitride of titanium, a nitride of tantalum”[claim 17], but fails to explicitly disclose polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy.
However, Wang discloses polishing compositions and methods for polishing cobalt films [Abstract], comprising:
[0047] In most CMP processes, it is desirable that a polishing composition (slurry) can polish multiple films (metals, dielectrics, etc.) at the same time, and at varying polishing rates. The ratio of the polishing rates of different materials polished by the slurry is known as the selectivity of the slurry. For example, a Cu slurry may need to polish Cu films at high MRRs and Ta/TaN films at low (and near to zero) MRRs. Such a Cu slurry would be called a Cu selective slurry (selective to Cu removal vs. Ta/TaN). This example shows that the inventive polishing compositions discussed in this disclosure can also be used for polishing other materials such as TiN, Ti, Ta, TaN, SiN, TEOS, polysilicon (poly-Si) with different selectivity to Co films. The polishing composition here contains silica abrasive, RRE, azole based corrosion inhibitor, and acid additives as pH adjuster, with all components having pKa in 1-18 range, and with pH of the slurry in the range of 7-12.
Wang further teaches that azole based corrosion inhibitor may include benzotriazole [Table 4], and that the acid additives as pH adjuster, which does not act as a corrosion inducing agent, includes citric acid [Table 3].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of polishing substrates comprising TiN or TaN as a barrier layer, of Banerjee, to include applying the composition to substrates comprising TiN, TaN, or Cobalt as a barrier layer, of Wang, because compositions comprising benzotriazole and citric acid are effect cobalt corrosion inhibitors, as taught by Wang [Table 3-4, para. 0047]. 
14. Modified Banerjee discloses a process for the manufacture of a semiconductor device [Abstract; para. 0097, claim 17], the process comprising chemical mechanical polishing of a substrate comprising
(i) cobalt, and/or
(ii) a cobalt alloy, and
(ii) TiN and/or TaN [para. 0097, claim 17]
in the presence of the chemical mechanical polishing composition of claim 1 [see rejection of claim 1 above].
Banerjee discloses the “composition and associated methods of this invention are effective for CMP of substrates comprised of various metals, including, but not limited to, tantalum, titanium, tungsten, copper, noble metals, and alloys thereof” [para. 0097], and in particular, “nitride of titanium, and oxynitride of titanium, a nitride of tantalum”[claim 17], but fails to explicitly disclose polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy.
However, Wang discloses polishing compositions and methods for polishing cobalt films [Abstract], comprising:
[0047] In most CMP processes, it is desirable that a polishing composition (slurry) can polish multiple films (metals, dielectrics, etc.) at the same time, and at varying polishing rates. The ratio of the polishing rates of different materials polished by the slurry is known as the selectivity of the slurry. For example, a Cu slurry may need to polish Cu films at high MRRs and Ta/TaN films at low (and near to zero) MRRs. Such a Cu slurry would be called a Cu selective slurry (selective to Cu removal vs. Ta/TaN). This example shows that the inventive polishing compositions discussed in this disclosure can also be used for polishing other materials such as TiN, Ti, Ta, TaN, SiN, TEOS, polysilicon (poly-Si) with different selectivity to Co films. The polishing composition here contains silica abrasive, RRE, azole based corrosion inhibitor, and acid additives as pH adjuster, with all components having pKa in 1-18 range, and with pH of the slurry in the range of 7-12.
Wang further teaches that azole based corrosion inhibitor may include benzotriazole [Table 4], and that the acid additives as pH adjuster, which does not act as a corrosion inducing agent, includes citric acid [Table 3].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of polishing substrates comprising TiN or TaN as a barrier layer, of Banerjee, to include applying the composition to substrates comprising TiN, TaN, or Cobalt as a barrier layer, of Wang, because compositions comprising benzotriazole and citric acid are effect cobalt corrosion inhibitors, as taught by Wang [Table 3-4, para. 0047]. 
15. Modified Banerjee discloses the process of claim 14, wherein a TiN:TaN ratio of material removal rate (MRR) is in a range of > 0.5 to < 2.0 [claim 17].
Here, Banerjee holds the barrier metals, including titanium nitride and tantalum nitride, to be effectively equivalent in removal rate: “the barrier layer comprises at least one of a nitride of titanium, and oxynitride of titanium, a nitride of tantalum, or an oxynitride of tantalum, collectively called the barrier layer compound, wherein the copper/barrier layer compound selectivity is between 0.66 and 1.5, wherein the PETEOS/barrier layer compound selectivity is between 0.66 and 1.5, and wherein the copper/low-K dielectric selectivity is between 0.66 and 1.5” [claim 17]. This teaching is therefore sufficient to hold that the removal rate of titanium nitride and tantalum nitride is expected to be about equal, or 1:1, which is within the claimed range.
Additionally, the composition of Banerjee is substantially similar to that of the instant invention, as set forth in the obviousness finding of claim 1 above, and therefore substantially similar properties are expected. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
17. Modified Banerjee discloses the process according to claim 14, wherein the chemical mechanical polishing composition has a pH of > 8.5 to < 10.0 [para. 0085, “usually adjusted to pH 5 to 11”; claim 7, “pH of the fluid composition is between about 7 to about 10.5”; each of which encompass or substantially overlap the claimed range]. 
Banerjee further discloses multiple examples having a pH within the claimed range [Table 2 and Table 4].
19. Modified Banerjee discloses the process according to claim 14, wherein the chemical mechanical polishing composition has a pH of > 8.5 to <9.0 [para. 0085, “usually adjusted to pH 5 to 11”; claim 7, “pH of the fluid composition is between about 7 to about 10.5”; each of which encompass or substantially overlap the claimed range]. 
Banerjee further discloses multiple examples having a pH within the claimed range [Table 2 and Table 4].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show conventional polishing compositions for polishing tantalum nitride, titanium nitride, and/or copper, the compositions comprising one or more overlapping compounds with that of the claimed invention [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713